Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-28-22 has been entered.

Claims 18-21, 23-25 and 30-38 are pending and under examination as they read on the species of method wherein the disease to be treated is “juvenile chronic arthritis which is Still’s disease” and wherein the anti-IFNγ antibody comprises the variable domains of SEQ ID NOs: 2 and 7.  

Moreover, upon further consideration the species of disease to be treated has been extended to include Crohn's Disease, psoriasis, rheumatoid arthritis, systemic lupus erythematosus and secondary progressive multiple sclerosis.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 18-21, 23-25 and 30-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Applicant asserts the specification teaches that neutralizing IFN-γ with an anti-IFN-γ antibody has a number of general biological activities:

“…the specification describes what is meant to bind and neutralize IFNγ as follows:

Biological activities of IFNγ include, for example, binding the IFNγ receptor (IFNγ -R), modulating, e.g., reducing or inhibiting, major histocompatibility complex (MHC) class II expression on a cell surface, and modulating, e.g., reducing or inhibiting, cell proliferation. For example, the huIFNγ antibodies completely or partially inhibit IFNγ activity by partially or completely blocking the binding of IFNγ and the IFNγ receptor (IFNγ-R). The IFNγ antibodies are considered to completely inhibit IFNγ activity when the level of IFNγ activity in the presence of the hu IFNγ is decreased by at least 95%.5

Critically, there is no intent in the specification to redefine the plain meaning or disavow the full scope of the plain meaning.  Thus, in accordance with the flow chart recited in the MPEP and reproduced above the Office must use the ordinary and customary meaning as to “bind and neutralize IFNγ. That is -- the antibody binds IFNγ and neutralize (i.e., inhibit) at least one biological activity of IFNγ. This definition is consistent with the interpretation that those skilled in the art would reach.”

Applicant’s argument has been considered but has not been found convincing essentially for the reasons of record set forth in the prior office action

The claimed “…method of binding and neutralizing an interferon gamma (IFNγ) in a human subject comprising administering to the human subject an isolated fully human monoclonal or antibody fragment thereof in an amount sufficient to bind and neutralize IFNγ, wherein said antibody or antibody fragment thereof comprises…,” if interpreted the way applicant proposes above, merely describes a general biological activity associated with administering the anti-IFNγ antibody to a human subject without setting forth how that general biological activity can be utilized in a particular therapeutic application. 

It remains the examiner’s opinion that the skilled artisan would have no basis for practicing a method of binding and neutralizing an interferon gamma (IFNγ) in any human subject, i.e., the skilled artisan would not recognize binding and neutralizing interferon gamma (IFNγ) in any human subject for no particular reason, to be a substantial and useful practice.

Rather, as described previously the utility of the claim 18 would be understood by the skilled artisan to lie in neutralizing IFNγ in a subject in need thereof, which according to the instant specification is a subject suffering from a Th1-mediated autoimmune or inflammatory disease.

Put another way, based on the teachings of the instant specification and the knowledge of the prior art the skilled artisan would be quite uncertain as to which human subjects, other than those having certain autoimmune or inflammatory disorders having a pathology convincingly linked to excess IFNγ and a Th1 phenotype, would benefit from binding and neutralizing of their IFNγ.

Thus, even if the claim does not explicitly recite “a method of treating an autoimmune or inflammatory disorder by administering an isolated fully human monoclonal anti-IFNγ antibody…in an amount sufficient to bind and neutralize IFNγ” the skilled artisan would understand claim 18 and dependent claims thereof to be directed towards methods that are to be practiced in the context of treating certain autoimmune or inflammatory disorders characterized by IFNγ-mediated pathology.

Applicant further argues:

“even assuming arguendo, that the skilled artisan would interpret the claim as the Office alleges - treating a human subject with a Thl-mediated autoimmune or inflammatory disease (for which the Applicant does not agree), Applicant asserts that the Office has not established a reasonable basis to question the enablement of the claimed invention . 
In order to make an enablement rejection, the Examiner has the initial burden to establish a reasonable basis to question the enablement provided for the claimed invention.' A specification disclosure which contains a teaching of the manner and process of making and using an invention in terms which correspond in scope to those used in describing and defining the subject matter sought to be patented must be taken as being in compliance with the enablement requirement unless there is a reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support. Assuming that sufficient reason for such doubt exists, a rejection for failure to teach how to make and/or use will be proper on that basis.9 As stated by the court, "it is incumbent upon the Patent Office, whenever a rejection on this basis is made, to explain why it doubts the truth or accuracy of any statement in a supporting disclosure and to back up assertions of its own with acceptable evidence or reasoning which is inconsistent with the contested statement. 

…Applicant assert that the Office has not provide a reasonable explanation as why it doubts the truth or accuracy of any statement in the disclosure and has not back up any assertion with acceptable evidence or reasoning to why the scope of the protection provided by the claim is not adequately enabled. This amounts to the Office taking office notice and is improper, 

The test of enablement is whether one reasonably skilled in the art could make and r use the invention from the disclosures in the specification coupled with information known in the art without undue experimentation."1 Applicants submit that the ordinarily skilled artisan could make and the IFNy as claimed using the guidance from the specification as detailed above. 

Additionally, Applicant submits that the disclosure in the instant application satisfies the requirements set forth in In re Wands…. practitioners in the field of treating autoimmune or inflammatory disorders are prepared to screen out "negatives" in order to find those disorders amendable for treatment with an antibody that binds and neutralizes IFNy. This is even more true given the level of guidance imparted by the instant specification. Applicants have not only unequivocally demonstrated that the antibody claimed binds and neutralizes IFNy but have also provided guidance as to how to determine if neutralization has occurred. Accordingly, Applicants submit that the ordinarily skilled artisan could, with routine experimentation, determine which autoimmune or inflammatory disorders…”

Applicant’s arguments have been considered but has not been found convincing essentially for the reasons of record set forth in the non-final office action mailed 2-22-21:

“The specification discloses fully human monoclonal anti-IFNγ antibodies selected from an scFv phage display library which comprise defined Vh and Vl chains (see Tables 1 and 2 at pages 13-14 and Examples 3-5 at pages 53-58).  The instant specification further discloses that the “NI-0501 antibody” which has SEQ ID NOs: 3-5 and 8-10 as its Vh and Vl CDRs, respectively, binds human and cynomolgus monkey IFNγ but does not bind IFNγ from a variety of other species (see the instant specification Example 11 at pages 63-64 including Table 7).  The instant specification further teaches MHC class II expression as a proxy for the presence of IFNγ (and for the ability of an anti-IFNγ to neutralize IFNγ, see ibid and Example 10); however, neither the instant specification nor the knowledge in the art show that IFNγ induced MHC class II expression is integral to disease across the broad genus of autoimmune and inflammatory diseases.

With respect to particular autoimmune or inflammatory disorders characterized by an IFNγ mediated pathology, the instant specification lists Crohn’s disease, system lupus erythematosus, psoriasis, sarcoidosis, rheumatoid arthritis, vasculitis, atopic dermatitis and secondary progressive multiple sclerosis (see paragraph bridging pages 11-12).

However, neither the instant specification nor the prior art provide sufficient guidance or direction for the ordinarily skilled artisan to practice a method of binding and neutralizing an interferon gamma (IFNγ) in a human subject, and thereby treat any autoimmune or inflammatory disorder characterized by an IFNγ mediated pathology by administering to the human subject an isolated fully human monoclonal or antibody fragment thereof in an amount sufficient to bind and neutralize IFNγ, wherein said antibody or antibody fragment thereof comprises: (a) a VH CDR1 region comprising the amino acid sequence SYAMS (SEQ ID NO:3) or SNAMS (SEQ ID NO:43)….

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

With regard to the elected species of disorder “juvenile chronic arthritis which is Still’s disease,” the instant specification does not convincingly describe a role for IFNγ in disease pathogenesis; moreover, prior art teachings such as Murry et al. (J Rheumatol. 1998 Jul;25(7):1388-98, of record) suggest that a lack of IFNγ expression in the joints of systemic onset JRA is conceivably disease promoting (see page 1395 bridging paragraph).  Indeed, as alluded to by Murry, and as disclosed Pernice et al. (Arthritis Rheum. 1989 May;32(5):643-6, of record), administration of IFNγ, per se, to systemic juvenile rheumatoid arthritis patients had beneficial effects (see Discussion).  

Moreover, prior to applicant’s date of invention the skilled artisan was aware that in some immune settings Tregs produce IFNγ and further that Treg production of IFNγ is necessary for tolerance induction, see Bushell et al., 20070166307 (of record) at Experiment 4.  

Given the knowledge in the prior art, which, if anything, suggests that neutralizing IFNγ could potentially exacerbate juvenile chronic arthritis which is Still’s disease, and further given the absence of any substantive teachings in the instant specification supporting an ameliorative effect of IFNγ neutralization on juvenile chronic arthritis which is Still’s disease, or for that matter on the vast breadth of any autoimmune and inflammatory potentially characterized by an IFNγ mediated pathology, the skilled artisan would consider practicing the claimed methods a highly unpredictable endeavor requiring far more than routine experimentation to determine in which particular patients, if any, the claimed method can be practiced.

Upon reconsideration the teachings of the instant specification at page 1, 4th paragraph are notable (emphasis added): 

“Human interferon gamma (IFNγ, IFN-gamma) is a lymphokine produced by activated T-lymphocytes and natural killer cells.  It manifests anti-proliferative, antiviral and immunomodulatory activities and binds to IFNγ-R, a heterodimeric receptor on most primary cells of the immune system, and triggers a cascade of events leading to inflammation.  The antiviral and immunomodulatory activity of IFNγ is known to have beneficial effects in a number of clinical conditions.  However, there are many clinical settings in which IFNγ-activity is known to have deleterious effects.  For example, autoimmune diseases are associated with high levels of IFNγ in the blood and diseased tissue from autoimmune patients.  IFNγ-activity has also been linked to such disease states as cachexia and septic shock.”

Thus, prior to applicant’s date of invention the skilled artisan was aware that while IFNγ was known to have deleterious effects in some clinical settings, in other instances the antiviral and immunomodulatory activity of IFNγ were known to be beneficial.  

Indeed, this uncertainty as to the precise autoimmune or inflammatory disease settings wherein IFNγ is pathogenic versus beneficial is consistent with the knowledge in the prior art exemplified by the teachings of Ortmann et al. (Clinical Immunology Vol. 98, No. 1, January, pp. 109–118, 2001, of record):

“Although autoantigen-specific Th1 cells are required for the development of many organ-specific autoimmune diseases, the precise contribution of IFN-γ in the pathogenesis of these diseases has recently come into question. Several papers have shown significant enhancement of autoimmune diseases, including CIA and experimental allergic encephalomyelitis (EAE), in susceptible strains of mice lacking either IFN-γ or the IFN-γ receptor (5–7). More importantly, in the absence of IFN-γ, very severe EAE developed in highly resistant strains of mice, e.g., the C57BL/6 and 129 strains (8, 9).  Moreover, the T cells mediating EAE in C57BL/6 IFN-γ-deficient (-/-) mice were of the Th1 type, as the induction of disease could be prevented by treatment of the mice with anti-IL-12 (9)….” 

(see page 109, col. bridging paragraph, emphasis added).

Ortmann further teaches that “To further explore the role of Th1 and Th2 cytokines in CIA, we have used a panel of cytokine-deficient susceptible and resistant strains together with neutralizing anti-cytokine monoclonal antibodies (mAbs) to determine the contribution of individual cytokines to the pathogenesis of disease.  We have found that, as in EAE, disruption of the gene for either IFN-γ or its receptor renders resistant mice highly susceptible and that this susceptibility is dependent on the presence of IL-12.” (see page 109, right col., 1st full paragraph).

Likewise, as described at page 116-17 bridging paragraph (emphasis added):

“The use of both cytokine -/- mice and potent cytokine neutralizing mAbs has provided valuable insights into the role of individual cytokines in the pathogenesis of organ-specific autoimmune diseases.  However, the translation of these findings to the treatment of autoimmune diseases in man is problematic.  As we have clearly demonstrated, the prototypic Th1 cytokine IFN-γ can exert a protective effect early in the induction phase of disease, particularly in resistant strains of mice.”

Similarly, turning to EAE, which is an art-recognized multiple sclerosis disease model (see Willenborg et al., J Immunol 1999; 163:5278-5286 (of record), at page 578, left col., 1st paragraph), Willenborg teaches:

“EAE has been described as being a Th1 T cell-mediated disease (4–6), and therefore a pivotal role for the Th1 proinflammatory cytokine IFN-γ in EAE pathology has been suggested. Numerous effects of IFN-γ in promoting inflammation have been described, such as: macrophage activation; up-regulation of both class I and class II MHC molecules necessary for (self) Ag presentation; induction of adhesion molecules such as ICAM-1 and VCAM, perhaps promoting homing of inflammatory cells; and induction of expression of receptors for other cytokines, in particular TNF receptors (for a review, see Ref. 7). Therefore, the implication has been that IFN-γ is an essential contributor to EAE pathology.” 

(see page 5278, right col., 1st paragraph).

That said, Willenborg goes on to teach in the paragraph that follows the 1st paragraph on page 5278: 

“…mice lacking the ligand binding chain of the IFN-γ receptor (IFNγR-/-) and therefore unable to respond to IFN-γ, develop severe and usually fatal EAE when immunized with human myelin oligodendrocyte glycoprotein peptide 35–55 (MOG35–55), whereas control mice expressing the gene are resistant to disease induction, indicating that IFN-γ is not essential for disease induction (8).  Furthermore, passive transfer of disease with MOG35–55-specific lymphoid cells from IFNγR-/- mice produces, in knockout (IFNγR-/-) mice, severe EAE from which the recipients fail to recover.  The same cells produce equally severe disease in IFNγ+/+ control mice, but importantly all the recipients recover fully.  These results provide definitive evidence that IFN-γ is not essential for the generation or function of anti-MOG35–55 effector cells, but that it does play an obligatory role in down-regulating the disease.” (see page 5278, right col., 2nd paragraph, emphasis added).

An illustration of the complexity associated with previous studies of the effect of IFNγ on EAE, and an explanation for why the findings of Willenborg should be considered to be more consistent with human disease pathology is given in the final two paragraphs of page 5285 (emphasis added): 

“We have demonstrated that the normally considered proinflammatory cytokine IFN-γ is, in the context of MOG-induced EAE, essential in down-regulation of the disease and that reactivity to IFN-γ in the target tissue itself, i.e., the CNS, as well as the periphery plays a critical role in this down-regulation. The beneficial role of IFN-γ in the CNS is in contrast to recent work described by Horwitz et al. (51).  These investigators expressed IFN-γ in the CNS of mice under the myelin basic protein (MBP) promoter such that the cytokine was produced by oligodendrocytes.  They found demyelination in a proportion of their mice that was both age and gender related.  The effect of any cytokine is undoubtedly dose, time and site dependent and these parameters in the work of Horwitz et al. are vastly different from what would be found for IFN-γ produced during an inflammation of the CNS where the cytokine is produced mainly by T cells under control of the TCR, i.e., upon Ag recognition. The prolonged over-expression of IFN-γ in the CNS with subsequent production of demyelination does not preclude the possibility of IFN-γ in more physiological circumstances (an inflammatory episode) contributing to down regulation of inflammation.  

With respect to mechanism of action of IFN-γ, we present in vitro data which show clearly that reactivity to IFN-γ results in the production of large amounts of RNI by peripheral mononuclear cells with subsequent inhibition of effector cell proliferation.  We suggest that this IFN-γ-driven NO production in the periphery, and by inference in the CNS as well, is responsible for limiting disease.  In light of the robust nature of the results presented here, we suggest that perhaps the data on the therapeutic use of IFN-γ in the clinical setting of the human CNS inflammatory disease MS should be re-examined with an eye to the possible retrial of IFN-γ or perhaps another inducer of the downstream molecule NO, in MS.”

A subsequent study published in 2005 by Harrington et al. (Nat Immunol. 2005 Nov;6(11):1123-32, of record) provides a detailed explanation for how IFNγ has the potential to inhibit a number of autoimmune diseases, including multiple sclerosis and rheumatoid arthritis – by inhibiting the development of Th17 cells – and further explains how antagonizing IFNγ in EAE and CIA exacerbates rather than ameliorates disease (see page 1130, 1st full paragraph - 
4th full paragraph; especially at col. 2, 1st full paragraph).
Furthermore, many have tried and many have failed to successfully treat various additional presumptively “IFNγ-mediated” autoimmune / inflammatory diseases with anti-IFN-γ antibodies:

For example, Werth et al. (Arthritis Rheum 2013;65 Suppl:S682 (2013)(of record)) taught that the  “AMG811” anti-IFNγ has no effect on SLE.

Bigler et al. (British Journal of Dermatology (2014) 171, ppe105–e136 (of record)) taught anti-IFNγ treatment has no effect on psoriasis.

Harden et al. (J Allergy Clin Immunol, Volume 135, Number 2, pp. 553-556 ((2015) (cited on an IDS)) taught that the “HuZAF” anti-IFNγ has no effect on psoriasis.  

Perrier et al. (Nov;3(11):1341-52, 2011 (cited on an IDS)) taught the HuZAF anti-IFNγ antibody “is ineffective in the treatment of CD” (Crohn’s disease, see page 1345, right col., last full sentence).

The HuZAF anti-IFNγ antibody featured in the final two bulleted references set forth above was originally disclosed in Ehrhardt et al. (US20040052791 (of record)), which provides working examples describing multiple phase I/II clinical trial wherein the HuZAF antibody was administered to patients suffering from Crohn’s disease (Example 4) or patients with psoriasis (Example 5), and wherein beneficial effects were reported in some of these patients (see paragraphs 73-74 and 88, respectively).

However, as shown above, the Harden et al. and Perrier et al. references demonstrate that, contrary to the teachings of Ehrhardt et al., the HuZAF anti-IFNγ antibody is indeed unable to successfully treat Crohn’s disease or psoriasis in a proper placebo controlled clinical trial.

Note that while the bulleted references described above were published after the effective priority date for the claims invention, and as stated in MPEP § 2164.05(a), “The state of the art existing at the filing date of the application is used to determine whether a particular disclosure is enabling as of the filing date. Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004) (Stating that "a patent document cannot enable technology that arises after the date of application."),” it is also the case that as further stated in this section of the MPEP, exceptions to the rule that post-filing date references should not be used to demonstrate that a patent is not enabled “…could occur if a later-dated reference provides evidence of what one skilled in the art would have known on or before the effective filing date of the patent application. In re Hogan, 559 F.2d 595, 605, 194 USPQ 527, 537 (CCPA 1977). If a publication demonstrates that those of ordinary skill in the art would find that a particular invention was not enabled years after the filing date, the publication would be evidence that the claimed invention was not possible at the time of filing. See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513-14 (Fed. Cir. 1993) (The court found that an article published 5 years after the filing date of the application adequately supported the examiner’s position that the physiological activity of certain viruses was sufficiently unpredictable so that a person skilled in the art would not have believed that the success with one virus and one animal could be extrapolated successfully to all viruses with all living organisms. Accordingly, the court held that the applicant’s earlier-filed claims not limited to the specific virus or the specific animal were nonenabled).”

When the above is considered together, it is evident that neither the instant specification nor the prior art provide sufficient guidance or direction for the ordinarily skilled artisan to treat an autoimmune or inflammatory disease characterized by an IFNγ mediated pathology by administering the antibody of the instant claims.  

Rather, the skilled artisan would consider successfully practicing the claimed methods a highly unpredictable endeavor requiring far more than routine experimentation to determine which particular autoimmune or inflammatory disease patients do indeed have a “disorder characterized by an IFNγ mediated pathology” and further under what conditions, if any, the claimed method can be successfully practiced.

In conclusion, the instant claims encompass an invention of tremendous breadth, and essentially call for undue trial and error experimentation by the skilled artisan to begin discovering how to practice the claimed invention without assisting the skilled artisan in such an endeavor, which is insufficient to constitute adequate enablement.

As put forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “[i]f mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

Similarly, a patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 1001,(CAFC 1997), the court held: “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”. Further, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.

In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, undue experimentation would be required to practice the claimed invention commensurate with the scope of the claims.”

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644